Case 1:19-mj-11887-UA Document1 Filed 12/19/19 Page 1of5

     

 

oo
Approved: fom
THOMAS S. BURNETT
Assistant United States Attorney
Before: THE HONORABLE KEVIN NATHANIEL FOX

United States Magistrate Judge
Southern District of New York

ee meee x
UNITED STATES OF AMERICA i3 Mag.
yo RULE 5(c) (33
. AFFIDAVIT
BENJAMIN PEREZ-ALVAREZ,
Defendant.
es ee eee ee ei ei ei ei eee x

SOUTHERN DISTRICT OF NEW YORK, ss:

FREDERICK PORCARO, being duly sworn, deposes and says
that he is a Deputy United States Marshal with the United States
Marshal Service (“USMS”), and charges as follows:

On or about June 26, 2019, the United States District
Court for the Middle District of Florida issued a warrant for
the arrest of “Benjamin Perez-Alvarez” on an Order of the Court
for violations of conditions of supervised release. A copy of
the arrest warrant is attached as Exhibit A hereto and
incorporated by reference herein,

I believe that BENJAMIN PEREZ-ALVAREZ, the defendant, who
arrested on December 19, 2019, in the Southern District of New
York, is the same person as the “Benjamin Perez-Alvarez” who is
wanted by the United States District Court for the Middle
District of Florida.

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

1. T am a Deputy United States Marshal with USMS. I
have been personally involved in determining whether BENJAMIN
PEREZA-ALVAREZ, the defendant, is the same individual as the
“Benjamin Perez-Alvarez” named in the June 26, 2019 arrest
warrant from the United States District Court for the Middle
District of Florida. Because this Affidavit is being submitted

 
Case 1:19-mj-11887-UA Document1 Filed 12/19/19 Page 2 of 5

for the limited purpose of establishing the identity of the
defendant, I have not included in this Affidavit each and every
fact that I have learned. Where IT report statements made by
others, those statements are described in substance and in part,
unless otherwise noted.

2. Based on my review of documents from the United
States District Court for the Middle District of Florida, I know
that, on or about June 26, 2019, the United States District
Court for the Middle District of Florida issued a warrant for
the arrest of “Benjamin Perez-Alvarez” (the “Arrest Warrant”).
The Arrest Warrant was based on alleged violations of the
conditions of supervised release. The Arrest Warrant was issued
by Deputy Clerk T. LeGros for the Middle District of Florida.

3. On December 19, 2019, at approximately 9:25am,
BENJAMIN PEREZ-ALVAREZ, the defendant, was arrested in Bronx,
New York.

4, Law enforcement officers from Florida showed me
photographs of the “Benjamin Perez-Alvarez” involved in the
underlying Middle District of Florida matter and named and
sought in the Arrest Warrant.

5. Based on my visual comparison of the provided
photographs with BENJAMIN PEREZ-ALVAREZ, the defendant, I
believe that the “Benjamin Perez-Alvarez” sought in the Arrest
Warrant is the defendant, BENJAMIN PERREZ-ALVAREZ.

6. From my participation in the arrest of BENJAMIN
PEREZ-ALVAREZ, the defendant, I have learned the following:

a. When law enforcement approached PEREZ~-
ALVAREZ, and prior to the arrest, PERE4-ALVARE4Z confirmed
that he goes by the name “Benjamin Perez.”

b. Tncident to PEREZ-ALVAREZ'’s arrest, law
enforcement recovered an identification card in the name of
“Benjamin Perez” from PEREZ-ALVAREZ’s pocket.

Ve Based on information provided to me by other iaw
enforcement officers, I have learned that the identification
card recovered during the arrest of BENJAMIN PEREZ-ALVAREZ, the
defendant, displays the name “Benjamin Perez” and a birthdate
that matches law enforcement records for the birthdate of the
“Benjamin Perez-Alvarez” who is the subject of the Arrest
Warrant.

 

 
Case 1:19-mj-11887-UA Document1 Filed 12/19/19 Page 3 of 5

8. Accordingly, I believe that the “Benjamin Perez~—
Alvarez” sought in the Arrest Warrant is the defendant, BENJAMIN
PEREA-ALVAREA.

WHEREFORE, I respectfully request that BENJAMIN PEREA—
ALVAREZ, the defendant, be imprisoned or bailed as the case may

be. - J
Ld p—

ki
FREDERICK’ PORCARO

LD Deputy United States Marshal
pies States Marshal Service
\

Sworn to before me this
19th day cf December, 2019.

| Cert Hane Pt
THE HONORABLE KEVIN NATHANIEL FOX
United States Magistrate Judge

Southern District of New York

 

 
Case 1:19-mj-11887-UA Document1 Filed 12/19/19 Page 4 of5

EXHIBIT A |

 
Case 1:19-mj-11887-UA Document1 Filed 12/19/19 Page 5of5
i “ ey
_, COPY Ezo# lo3tsly

E

 

AQ aah (Re , 05/07} Warrant for Arrest
bog
7. UNITED STATES DISTRICT COURT
Middle District of Florida
WARRANT FOR ARREST
UNITED STATES OF AMERICA » &
oS 2. ce
VS, CASE NO: 6:19-cr-145-Orl-40FB8 Se Moy
co ‘ —,
: 2m ER
BENJAMIN PEREZ-ALVAREZ SS 2» SS
Sos 2°
To: The United States Marshal and any Authorized United States Officer: ra

 

YOU ARE HEREBY COMMANDED to arrest Benjamin Perez-Alvarez;
and bring him forthwith to the nearest magistrate judge to answer a Supervised Release Violation charging

him with: See Petition. C O PY

 

Si gaature ef [ssifin gO fives

 

 

 

T. LeGros

Name of Issuing Officer
Deputy Clerk Jime 26, 2019, Orlande, Florida
Title of Issuing Officer Date and Location

RETURN

 

 

This warrant was received and executed with the arrest of the above-named individual at:

SIGNATURE OF ARRESTING OFFICER

NAME AND TITLE OF ARRESTING OFFICER

DATE RECEIVED

‘ios Sa” HA

 

 

 

 

DATE OF ARREST

 

 

 

 
